DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
	REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s)90-107, drawn to a method of making a medical device comprising a drug-eluting polymer, wherein the method comprises the steps of: a,    providing a liquid polymerizable mixture comprising at least a macromer that is a liquid at a temperature between about 10°C and about 40°C, wherein the liquid polymerizable mixture is made by covalently linking a connecting moiety to at least one biodegradable moiety and covalently linking at least one cross-linkable moiety to the biodegradable moiety; and at least one initiator or at least one inhibitor without addition of a solvent; b,    mixing with at least one bioactive agent without addition of a solvent, thereby forming a liquid, bioactive agent-containing polymerizable mixture; c,    applying the liquid polymerizable mixture .
.
Group II, claim(s) 108-110, drawn to a bmedical device comprising a drug-eluting polymer made by a process comprising the steps of: a.    providing a liquid polymerizable mixture comprising a macromer that is a liquid at a temperature between about 10°C and about 40°C, wherein the liquid polymerizable mixture is made by covalently linking a polyethylene glycol moiety of a molecular weight below 1000 g/mol to at least one biodegradable lactide moiety and covalently linking at least one cross-linkable acrylate moiety to the lactide moiety; and at least one initiator or at least one inhibitor without addition of a solvent; b.    mixing with at least one bioactive agent without addition of a solvent, thereby forming a liquid, bioactive agent-containing polymerizable mixture; c.    applying the liquid polymerizable mixture onto at least one surface of a medical device; d.    initiating polymerization by an external stimulus; e.    polymerizing for a period of time; thereby forming the medical device comprising the drug-eluting polymer.
	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
	The group lack unity of invention because even though the inventions of these groups require the technical feature of a medical device comprising a drug-eluting  is a liquid at a temperature between about 10°C and about 40°C, wherein the liquid polymerizable mixture is made by covalently linking a connecting moiety to at least one biodegradable moiety and covalently linking at least one cross-linkable moiety to the biodegradable moiety; and at least one initiator or at least one inhibitor without addition of a solvent; b,    mixing with at least one bioactive agent without addition of a solvent, thereby forming a liquid, bioactive agent-containing polymerizable mixture; c,    applying the liquid polymerizable mixture onto at least one surface of a medical device; d,    initiating polymerization by an external stimulus; e,    polymerizing for a period of time; thereby forming the medical device comprising the drug-eluting polymer.  This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of the combination of Hubbell et al. (Patent No.: 5,410,016; Date of Patent: Apr. 25, 1995) and Siol et al. (Pub. No.: US 2002/0132961; Pub. Date: Sep. 19, 2002).  Siol discloses polymer adhesives for fixing bone materials made from metal or plastic ([0018]-[0018]), wherein Hubbell discloses providing a liquid polymerizable mixture comprising at least a macromer that is a liquid at a temperature between about 10°C and about 40°C, wherein the liquid polymerizable mixture is made by covalently linking a connecting moiety to at least one biodegradable moiety and covalently linking at least one cross-linkable moiety to the biodegradable moiety; and at least one initiator or at least one inhibitor without addition of a solvent; b,    mixing with at least one bioactive agent without addition of a solvent, thereby forming a liquid, bioactive agent-containing polymerizable mixture; d,    initiating polymerization .	
	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species 1: Claims 91, and 94-97 bioactive compound: Applicant is required to elect a single bioactive compound selected from the group consisting of penicillin, imipenem, cefotaxime, ceftaroline, kanamycin, gentamycin, tobramycin, carbapenems, teicoplanin, dalbavancin, vancomycin, cefazolin, oritavancin, daptomycin, dalfopristin, amphomycin, colistins, ramoplanin, azithromycin, cethromycin, erythromycin, rifamycin, rifapentin, rifaximin, minocycline, tigecicline, iinezoiid, clindamycin, ciprofloxacin, rifampin, and any combination thereof, bupivacaine, lidocaine, ropivacaine, and the lik, tranexamic acid, lysine, epsiion-aminocaproic acid and the like, cisplatin, doxorubicin, cytarabine, cyclophosphamide, and any combination thereof.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:


	(B)(1)	a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR

	(B)(2)	in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.

	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  
The bioactive agents are not regarded as being of similar nature because all of the alternatives do not share a common property or activity such as stability, sites of reactivity, and efficacy. 

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 90, 91, and 108.
	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386.  The examiner can normally be reached on Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617